. Kincheloe, Judge:
These appeals- to reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the respective parties hereto, subject to the approval of the court,
. (1) That the rayon bed spreads and rayon table covers covered by the appeals enumerated in the attached schedule, are of the same character and description as those covered by the decision in United States v. Nippon Dry Goods Co., Reappt. Dec. 5006, affirming Reappt. Dec. 4704, and which were appraised on the same basis, the issue herein being the same as the issue in the above-named case, and that the record in that case may be incorporated herein.
(2) That the appraised values of the rayon bed spreads and rayon table covers covered by the appeals listed in the attached schedule, less any additions made by the importer-by reason of the so-called Japanese consumption tax, represent the export values of such merchandise under the decision above stated, and that there were no higher foreign values at the time of exportation thereof.
(3) That" the appeals as to all' other merchandise covered by the appeals enumerated in the attached schedule except rayon bed spreads and rayon table covers are hereby abandoned.
(4) That the cases listed in the attached schedule are hereby submitted on the foregoing stipulation.
On the agreed facts, I find the .export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for-the determination of the value of the merchandise here involved, and that as to the rayon bedspreads and rayon table covers such values are the appraised values, less any additions made by the-importer by reason of the so-called Japanese consumption tax.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent"the appeals are hereby dismissed. Judgment will be rendered accordingly.